FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                  January 22, 2014
                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court

 MATTHEW A. SMITH,

              Plaintiff - Appellant,

 v.                                                     No. 13-1463
                                               (D.C. No. 1:13-CV-02945-LTB)
 ADAMS COUNTY COMBINED                                   D. Colorado
 COURT, CO,

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Matthew A. Smith, proceeding pro se, appeals the district court’s dismissal

of the civil rights complaint he brought against Defendant, Adams County


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Combined Court. Smith asserted his civil rights were violated by the Court’s

rulings in a Colorado state proceeding. He sought relief in the form of monetary

damages.

      The United States District Court for the District of Colorado dismissed the

complaint sua sponte, concluding it lacked subject matter jurisdiction. See

McAlester v. United Air Lines, Inc., 851 F.2d 1249, 1252 (10th Cir. 1988).

Specifically, the court concluded Defendant, a state court, is entitled to Eleventh

Amendment immunity and that immunity has not been waived. See, e.g.,

Alabama v. Pugh, 438 U.S. 781, 782 (1978) (per curiam); Ruiz v. McDonnell, 299

F.3d 1173, 1180 (10th Cir. 2002).

      After review of the appellate filings, the district court’s order, and the

entire record, we affirm the denial of Smith’s complaint for substantially the

reasons stated by the district court and conclude the appeal is wholly frivolous.

Smith’s motion to proceed in forma pauperis on appeal is denied and he is

ordered to pay any remaining balance of the appellate filing fee.

                                          ENTERED FOR THE COURT


                                          Michael R. Murphy
                                          Circuit Judge




                                         -2-